DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/2021 has been entered.
Specification
The amendment filed 8/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Ad. The specification contains support for a certain humidity but not for “predetermined humidity” because the disclosure does not teach air extraction based on a determined humidity value or only for air at a specific humidity value. In addition, a circuit shown in figure 2 cannot be equated with a microprocessor, which has a particular structure and specific structural components associated with it such as an in built memory to store the programs run by the microprocessor.
Applicant is required to cancel the new matter in the reply to this Office Action.

Affidavit or Declaration Under 37 CFR 1.132
The affidavit under 37 CFR 1.132 filed 8/25/2021 is insufficient to overcome the rejection of claim 1based upon written description, scope of enablement and obviousness rejection over G as set forth in the last Office action because: applicant. In addition, applicant’s argument that “certain humidity” means previously known level of humidity because otherwise it is impossible to know what level of humidity needs to be detected is incorrect because a humidity sensor detecting the humidity within the cabinet would sense the humidity to determine the level of humidity within the cabinet, which allows discovering the humidity value after sensing the humidity but does not require knowing the humidity value before sensing the humidity within the container/box. Applicant also argues that control unit adjusts humidity parameter, which requires establishing predetermined parameters to determine if an adjustment is needed; however, determining the humidity level within the container to make adjustments to the humidity level does not require extracting the air at predetermined humidity levels rather it requires supplying the new air at a particular humidity level to make the adjustment. Also heating or cooling an air flow to modify/adjust the humidity level of the airflow before supplying to the food storage container does not require determining the humidity level of the inlet air because heating or cooling of the airflow would adjust the humidity level irrespective of the reference humidity level.    
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-1rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. . For examination purposes, the above limitation is interpreted as ‘-- conditioning devices… extract with a certain humidity --’.
The limitation, "the control unit is further configured to continuously monitor the one or more parameters, including humidity… and ajdust the one or or more parameters" of claim 1, is not supported by applicant's original disclosure because no strucutre has been disclosed for a control unit to indicate that the control unit is capable of continuously monitoring or adjusting the one or more parameters. For examination purposes, the above limitation is interpreted as ‘-- the humidity sensor is configured to continuously monitor the humidity --’.
Claims 1-1rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for "a certain humidity" (paragraph 51), does not reasonably provide enablement for "a predetermined humidity" (see amended claim 1).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The limitation, "conditioning devices… extract air with predetermined humidity" of claim 1, is not supported by applicant's original disclosure because the word "predetermined" does not exist in the entire disclosure. Also the claims attempts to suggest that the humidity is determined for air extraction by the conditioning devices; however, there is not support for such suggestion because the disclosure explicitly states that the extracted air has “a certain humidity” (see paragraph 51), which means a humidity and which would as a property of any air be present for air within a closed chamber such as the box of Gang. Applicant has also not provided any direction in the original disclosure for setting a predetermined humidity value at which the air is extracted, rather the original disclosure states that the operation of the conditioning devices affects one or more parameters. Appropriate correction is required. 
Claims 2-15 are rejected by virtue of being dependent upon the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 8-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US 2016/0058181 A1) and in view of Burkett (US 6,670,585 B2).
In regards to claims 1 and 2, Han teaches a food delivery system (goods delivery box 10, see figs. 1-5; abstract; where the goods are perishable food items, see paragraph 33), configured for transportation of a food product from a production site to a consumer site (transportable container 10 with food box delivered to a customer from a business or retailer, see abstract and paragraphs 31, 33), which food delivery system comprises: a chamber (chamber 32 within the body 22, see fig. 1 and paragraph 38), which defines an internal environment wherein the food product is received (food placed within space 32, see paragraph 38); one or more detecting elements which is one or more sensors (sensors 46, see fig. 2, and paragraph 48) associated with said chamber (see fig. 2) and configured to detect one or more parameters of said internal environment (at least temperature 50 or pressure sensor 48, see fig. 2 and paragraph 48), said one or more parameters including humidity (air within the food container 10 would have humidity as a parameter associated with it); one or more conditioning devices (at least temperature regulating devices 13, 12, 14, vent 28, see figs. 1-2, paragraph 55; and a fan, see paragraph 57), associated with said chamber (see figs. 1-2) in such a way to condition one or more parameters of said internal environment (heating by unit 14 and cooling by unit 12 would alter the temperature of the interior of the container 10, see paragraph 38); wherein said one or more conditioning devices comprise a ventilation device (ventilation unit with fan, see paragraph 104 or vent 28 with fan, see paragraphs 55, 104 and 41) configured to extract air with a predetermined humidity from said internal environment (air extracted from the interior space by vent 28 and fan, see paragraph 41; where the vent 28 and fan are capable of extracting air with predetermined humidity) and a device (fan, see paragraph 57) configured to re-introduce air with a humidity less than the predetermined humidity into said internal environment (with fan introducing outside air through the vent 28 into the interior space 32, see paragraphs 41, 104; where the outside air may have a humidity value less than the predetermined humidity and the vent and the fan are capable of introducing air at a humidity lower than the predetermined humidity); a control unit (controller 56, processor 58, see fig. 2), in communication with said one or more detecting elements (56 in communication with 46 via block sensors, see fig. 2) and configured to receive therefrom signals indicative of detected parameters (see fig. 2 and paragraphs 43-44) and configured to command said one or more conditioning devices (turning units 12 and 14 on or off by the controller 56, see paragraph 46), wherein the control unit is further configured to continuously monitor the one or more parameters of the internal environment (persistently and frequently monitoring and storing the temperature data and other sensed data into the memory 62 of the controller 56, see paragraph 44) and further configured to adaptively adjust the one or more parameters (by controlling the operation of the heating unit 14 and/or cooling unit 12, the controller adjusts the temperature within the internal environment, see paragraphs 46, 52 and 105; Also see steps 362, 364, fig. 12) so as to preserve the food product between the production site and the consumer site (this is an intended use limitation, see MPEP 2111; Also Han teaches heating or cooling the food in a container that is carried from one location to another, see abstract; figs. 10, 12-14; and paragraphs 33-34).

Burkett teaches a humidity sensor (704) within a holding cabinet (see col. 6, lines 17-20) for storing food products (see fig. 7, and col. 3, lines 43-46), where the humidity within the cabinet is continuously measured by the sensor (see col. 6, lines 14-22); a heater (706), a vent (906) and a fan (708) configured to introduce air into the cabinet to prevent humidity from exceeding (see col. 10, lines 29-32) and the venting system with fan is used to decrease the humidity within the cabinet by supplying outside air to the cabinet when the measured relative humidity (RH) exceeds the set point (see fig. 14, and col. 7, lines 8-14; col. 10, lines 41-45).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a humidity sensor for measuring moisture content as taught by Burkett within the food delivery system of Han to determine the humidity of the air within the chamber of Han to control the conditioning devices to maintain uniform moisture for foods within the container to keep the freshness of the food products. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air circulation and venting system within the food delivery system of Han as modified by providing a heater, a vent and a fan as a ventilation system to re-introduce air at a lower humidity than the cabinet air at predetermined sensed humidity as measured by the humidity sensor as taught by Burkett to the food delivery system of Han in order to extract air at the same flow rate as the air injected into the container and to adequately heat food with more environmentally friendly way and to maintain and restore the heat and humidity within the cabinets even after the cabinets are opened frequently (see col. 2, lines 4-8, Burkett).
In regards to claim 3, Han teaches that the one or more parameters of said internal environment comprise temperature (temperature measurement by thermometer 50 of sensors 46, see fig. 2 and paragraph 48).
In regards to claim 4, Han teaches that the one or more conditioning devices include one or more of the following: air inletting devices (vent 28), air extraction devices (vent 28), air heating devices, air drying devices, air cooling devices (cooling units 12, heating units 14, see fig. 2 and paragraphs 59, 38, 40, and 43).
In regards to claim 8, Han teaches additionally comprising an on-board power supply or means for connection to an external power supply (controller 56 connected to the power supply 40, see fig. 2 and paragraphs 42-43).
In regards to claim 9, Han teaches a data transmission device (temperature data transmitted from 204 to 208 and 206, by the user device 76 and controller 56, see figs. 10, 2 and paragraph 71) configured for transmitting signals indicative of said one or more parameters (temperature) to a remote database or server (temperature instructions to the database and server 68, see paragraph 77).
In regards to claim 10, Han teaches opening/closing detecting elements (door switch 52), configured to detect opening and/or closing of said chamber (see paragraph 48); and a data transmission device (user device 76 and controller 56, see figs. 10, 2) configured to transmit signals provided by said opening/closing detecting elements to a remote provider (door opening or closing data sent to the server, see paragraph 74; Also mobile device receiving data from the container, see paragraph 135), said provider being configured to generate univocal tracking codes associated with each opening or closing of said chamber (passcodes associated with opening or closing of door generated form the mobile device, see paragraph 136).
In regards to claim 11, Han teaches a plurality of chambers (32s) thermally insulated with respect to one another (thermally insulated chambers by dividers 20, see fig. 1 and paragraph 39).
In regards to claim 12, Han teaches that the food delivery system is a portable container (food delivery system 10 is a delivery container, see abstract and paragraphs 31-32).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US 2016/0058181 A1) in view of Burkett (US 6,670,585 B2) as applied to claim 1 above and further in view of Salerno (US 6,191,401 B1).
In regards to claim 5, Han does not explicitly teach an electromagnetic induction plate heating device.
Salerno teaches an electromagnetic induction plate as a heating element (13, see col. 3, lines 19-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an electromagnetic induction plate heating device as taught by Salerno as an additional heating device at the air conditioning device for the food delivery system of Han in order to allow the food to be surrounded by a high temperature during transition to maintain the quality, taste and feel of the food until the food reaches its destination.

Claims 6, 13, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US 2016/0058181 A1) in view of Burkett (US 6,670,585 B2) as applied to claim 1 above and further in view of Gang (CN 100498124 C).
In regards to claim 6, Han does not explicitly teach one or more electric resistors producing heat by Joule effect.
However, Gang teaches that the one or more conditioning devices comprise a heating device having one or more electric resistors producing heat by Joule effect (PTC heating film is an electric resistor heater, which uses the Joule effect, see page 15, lines 10-14; page 26, lines 471-472; and page 28, lines 73-75).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided an electric PTC heating film producing heat by Joule effect as taught by Gang as an additional heating device at the air conditioning device for the food delivery system of Han in order to obtain a constant quality, convenient, versatile, clean and accurately regulated heating device for better humidity control at the food delivery container.
In regards to claims 13 and 15, Han does not explicitly teach a bag comprising a backpack.
However, Gang teaches that the food delivery system comprises a bag, in particular a backpack (backpack, see page 15, lines 23-25 and page 26, lines 470-471).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the food delivery system and container of Han as modified to be of a bag and/or a backpack form, size and shape as taught by Gang in order to make the food delivery system easily and conveniently deliverable by an individual on foot, on a bicycle, or via any other mode of transportation.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US 2016/0058181 A1) in view of Burkett (US 6,670,585 B2) as applied to claim 1 above and further in view of Leach (US 2008/0023459 A1).
In regards to claim 7, Han teaches that the one or more conditioning devices comprise an air drying device (heating units 14) arranged inside the internal environment (see fig. 1) and configured to reduce the humidity content of air introduced in said internal environment (by heating the air through the heater 14, see paragraph 59).
However, Han does not explicitly teach that the air drying device is arranged in a flow of air to be introduced in said internal environment.
Leach teaches an air drying device (first and second heating devices 8, 9, see paragraph 8) is arranged in a flow of air to be introduced in said internal environment (see paragraphs 8, 13, and 2; and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placement of the air drying device in the flow of the air to be introduced to the internal environment of Han as modified by providing air heaters in the flow of the air to be introduced to the internal environment as taught by Leach in order to heat air flow to generate high heat flux value within the oven (see paragraph 8, Leach).

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Han (US 2016/0058181 A1) in view of Burkett (US 6,670,585 B2) as applied to claim 1 above and further in view of Leach (US 2008/0023459 A1).
In regards to claim 14, Han does not explicitly teach that the food delivery system comprises one of the following: a motor vehicle, a bicycle, a drone, a robot.
However, Kashi teaches that the food delivery system (see paragraphs 45, 72) comprises a drone (see paragraph 80-84).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a drone as part of the food delivery system as taught by Kashi to the food delivery system of Han in order to reduce delivery cost for products by eliminating human delivery labor costs.

Response to Arguments
Applicant's arguments filed 8/25 have been fully considered but they are not persuasive. In response to applicant's argument, "structure of control unit is described as element 10, which is a microchip" the examiner maintains the 112-f interpretation and the 112-b rejection because the control unit is not described as a microchip anywhere in the original disclosure. In response to applicant's argument, "structure of air drying device is element 7 as shown in figure 2" the examiner maintains the 112-f interpretation and the 112-b rejection because figure 2 shows a box made of 4 lines as element 7 and the specification contains neither a mention of what is an air drying device nor a sufficient structure, which can perform the function of reducing humidity content of a flow of air (see claim 7).
Applicant’s arguments with respect to claim(s) 1-1have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763